


Exhibit 10.34

 

GLOBAL GEOPHYSICAL SERVICES, INC.
2006 INCENTIVE COMPENSATION PLAN

 

 

(Amended and Restated, effective as of February 5, 2010)

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

Page

 

 

 

SECTION 1.

GENERAL PROVISIONS RELATING TO PLAN GOVERNANCE, COVERAGE AND BENEFITS

1

 

1.1

 

Background and Purpose

1

 

1.2

 

Definitions

1

 

 

 

(a)

Authorized Officer

1

 

 

 

(b)

Board

1

 

 

 

(c)

Cause

2

 

 

 

(d)

CEO

2

 

 

 

(e)

Change in Control

2

 

 

 

(f)

Code

2

 

 

 

(g)

Committee

2

 

 

 

(h)

Common Stock

2

 

 

 

(i)

Company

2

 

 

 

(j)

Consultant

2

 

 

 

(k)

Covered Employee

2

 

 

 

(l)

Disability

3

 

 

 

(m)

Employee

3

 

 

 

(n)

Employment

3

 

 

 

(o)

Exchange Act

3

 

 

 

(p)

Fair Market Value

3

 

 

 

(q)

Grantee

3

 

 

 

(r)

Immediate Family

4

 

 

 

(s)

Incentive Agreement

4

 

 

 

(t)

Incentive Award

4

 

 

 

(u)

Incentive Stock Option or ISO

4

 

 

 

(v)

Insider

4

 

 

 

(w)

Nonstatutory Stock Option

4

 

 

 

(x)

Option Price

4

 

 

 

(y)

Other Stock-Based Award

4

 

 

 

(z)

Outside Director

4

 

 

 

(aa)

Parent

4

 

 

 

(bb)

Performance-Based Award

4

 

 

 

(cc)

Performance-Based Exception

4

 

 

 

(dd)

Performance Criteria

4

 

 

 

(ee)

Performance Period

4

 

 

 

(ff)

Plan

5

 

 

 

(gg)

Plan Year

5

 

 

 

(hh)

Publicly Held Corporation

5

 

 

 

(ii)

Restricted Stock

5

 

 

 

(jj)

Restricted Stock Award

5

 

 

 

(kk)

Restricted Stock Unit

5

 

 

 

(ll)

Restriction Period

5

 

 

 

(mm)

Retirement

5

 

 

 

(nn)

Share

5

 

 

 

(oo)

Share Pool

5

 

 

 

(pp)

Spread

5

 

 

 

(qq)

Stock Appreciation Right or SAR

5

 

 

 

(rr)

Stock Option or Option

5

 

 

 

(ss)

Subsidiary

5

 

 

 

(tt)

Supplemental Payment

5

 

1.3

 

Plan Administration

5

 

i

--------------------------------------------------------------------------------


 

 

 

 

(a)

Authority of the Committee

5

 

 

 

(b)

Meetings

6

 

 

 

(c)

Decisions Binding

6

 

 

 

(d)

Modification of Outstanding Incentive Awards

6

 

 

 

(e)

Delegation of Authority

6

 

 

 

(f)

Expenses of Committee

6

 

 

 

(g)

Surrender of Previous Incentive Awards

6

 

 

 

(h)

Indemnification

7

 

1.4

 

Shares of Common Stock Available for Incentive Awards

7

 

1.5

 

Share Pool Adjustments for Awards and Payouts

7

 

1.6

 

Common Stock Available

8

 

1.7

 

Participation

8

 

 

 

(a)

Eligibility

8

 

 

 

(b)

Incentive Stock Option Eligibility

8

 

1.8

 

Types of Incentive Awards

8

 

 

 

 

 

SECTION 2.

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

9

 

2.1

 

Grant of Stock Options

9

 

2.2

 

Stock Option Terms

9

 

 

 

(a)

Written Agreement

9

 

 

 

(b)

Number of Shares

9

 

 

 

(c)

Exercise Price

9

 

 

 

(d)

Term

9

 

 

 

(e)

Exercise

9

 

 

 

(f)

$100,000 Annual Limit on Incentive Stock Options

9

 

2.3

 

Stock Option Exercises

10

 

 

 

(a)

Method of Exercise and Payment

10

 

 

 

(b)

Restrictions on Share Transferability

10

 

 

 

(c)

Notification of Disqualifying Disposition of Shares from Incentive Stock Options

11

 

 

 

(d)

Proceeds of Option Exercise

11

 

2.4

 

Stock Appreciation Rights

11

 

 

 

(a)

Grant

11

 

 

 

(b)

General Provisions

11

 

 

 

(c)

Exercise

11

 

 

 

(d)

Settlement

11

 

2.5

 

Supplemental Payment on Exercise of Nonstatutory Stock Options

11

 

 

 

 

 

SECTION 3.

RESTRICTED STOCK

12

 

3.1

 

Award of Restricted Stock

12

 

 

 

(a)

Grant

12

 

 

 

(b)

Immediate Transfer Without Immediate Delivery of Restricted Stock

12

 

3.2

 

Restrictions

13

 

 

 

(a)

Forfeiture of Restricted Stock

13

 

 

 

(b)

Issuance of Certificates

13

 

 

 

(c)

Removal of Restrictions

13

 

3.3

 

Delivery of Shares of Common Stock

13

 

3.4

 

Supplemental Payment on Vesting of Restricted Stock

13

 

 

 

SECTION 4.

OTHER STOCK-BASED AWARDS

14

 

4.1

 

Grant of Other Stock-Based Awards

14

 

4.2

 

Other Stock-Based Award Terms

14

 

 

 

(a)

Written Agreement

14

 

 

 

(b)

Purchase Price

14

 

 

 

(c)

Performance Criteria and Other Terms

14

 

4.3

 

Supplemental Payment on Other Stock-Based Awards

14

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.

PERFORMANCE-BASED AWARDS AND PERFORMANCE CRITERIA

15

 

 

 

 

SECTION 6.

PROVISIONS RELATING TO PLAN PARTICIPATION

16

 

6.1

 

Incentive Agreement

16

 

6.2

 

No Right to Employment

16

 

6.3

 

Securities Requirements

17

 

6.4

 

Transferability

17

 

6.5

 

Rights as a Shareholder

18

 

 

 

(a)

No Shareholder Rights

18

 

 

 

(b)

Representation of Ownership

18

 

6.6

 

Change in Stock and Adjustments

18

 

 

 

(a)

Changes in Law or Circumstances

18

 

 

 

(b)

Exercise of Corporate Powers

18

 

 

 

(c)

Recapitalization of the Company

18

 

 

 

(d)

Issue of Common Stock by the Company

19

 

 

 

(e)

Assumption under the Plan of Outstanding Stock Options

19

 

 

 

(f)

Assumption of Incentive Awards by a Successor

19

 

6.7

 

Termination of Employment, Death, Disability and Retirement

20

 

 

 

(a)

Termination of Employment

20

 

 

 

(b)

Termination of Employment for Cause

20

 

 

 

(c)

Retirement

20

 

 

 

(d)

Disability or Death

21

 

 

 

(e)

Continuation

21

 

6.8

 

Change in Control

21

 

6.9

 

Exchange of Incentive Awards

23

 

6.10

 

Financing

23

 

 

 

 

SECTION 7.

GENERAL

23

 

7.1

 

Effective Date and Grant Period

23

 

7.2

 

Funding and Liability of Company

23

 

7.3

 

Withholding Taxes

23

 

 

 

(a)

Tax Withholding

23

 

 

 

(b)

Share Withholding

24

 

 

 

(c)

Incentive Stock Options

24

 

 

 

(d)

Loans

24

 

7.4

 

No Guarantee of Tax Consequences

24

 

7.5

 

Designation of Beneficiary by Participant

24

 

7.6

 

Deferrals

24

 

7.7

 

Amendment and Termination

24

 

7.8

 

Requirements of Law

25

 

 

 

(a)

Governmental Entities and Securities Exchanges

25

 

 

 

(b)

Securities Act Rule 701

26

 

7.9

 

Rule 16b-3 Securities Law Compliance for Insiders

26

 

7.10

 

Compliance with Code Section 162(m) for Publicly Held Corporation

26

 

7.11

 

Compliance with Code Section 409A

26

 

7.12

 

Notices

27

 

 

 

(a)

Notice From Insiders to Secretary of Change in Beneficial Ownership

27

 

 

 

(b)

Notice to Insiders and Securities and Exchange Commission

27

 

7.13

 

Pre-Clearance Agreement with Brokers

27

 

7.14

 

Successors to Company

27

 

7.15

 

Miscellaneous Provisions

27

 

7.16

 

Severability

27

 

7.17

 

Gender, Tense and Headings

28

 

7.18

 

Governing Law

28

 

iii

--------------------------------------------------------------------------------


 

GLOBAL GEOPHYSICAL SERVICES, INC.

2006 INCENTIVE COMPENSATION PLAN

 

SECTION 1.

 

GENERAL PROVISIONS RELATING TO
PLAN GOVERNANCE, COVERAGE AND BENEFITS

 

1.1                               Background and Purpose

 

Global Geophysical Services, Inc., a Delaware corporation (the “Company”) has
adopted this plan document, entitled “Global Geophysical Services, Inc. 2006
Incentive Compensation Plan” (the “Plan”), effective as of July 11, 2006 (the
“Effective Date”).

 

The purpose of the Plan is to foster and promote the long-term financial success
of the Company and to increase stockholder value by: (a) encouraging the
commitment of selected key Employees, Consultants and Outside Directors,
(b) motivating superior performance of key Employees, Consultants and Outside
Directors by means of long-term performance related incentives, (c) encouraging
and providing key Employees, Consultants and Outside Directors with a program
for obtaining ownership interests in the Company which link and align their
personal interests to those of the Company’s stockholders, (d) attracting and
retaining key Employees, Consultants and Outside Directors by providing
competitive compensation opportunities, and (e) enabling key Employees,
Consultants and Outside Directors to share in the long-term growth and success
of the Company.

 

The Plan provides for payment of various forms of compensation. It is not
intended to be a plan that is subject to the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”). The Plan will be interpreted, construed and
administered consistent with its status as a plan that is not subject to ERISA.

 

The Plan will remain in effect, subject to the right of the Board to amend or
terminate the Plan at any time pursuant to Section 7.7, until all Shares subject
to the Plan have been purchased or acquired according to its provisions.
However, in no event may an Incentive Stock Option be granted under the Plan
after the expiration of ten (10) years from the Effective Date to the extent
required by Code Section 422(b)(2).

 

1.2                               Definitions

 

The following terms shall have the meanings set forth below:

 

(a)           Authorized Officer.  The President of the Company (the
“President”) or any other officer of the Company to whom the Board or CEO
delegates the authority to execute any Incentive Agreement for and on behalf of
the Company. No officer or director shall be an Authorized Officer with respect
to any Incentive Agreement for himself.

 

(b)           Board.  The Board of Directors of the Company.

 

(c)           Cause.  When used in connection with the termination of a
Grantee’s Employment, shall mean the termination of the Grantee’s Employment by
the Company or any Subsidiary by reason of (i) the conviction of the Grantee by
a court of competent jurisdiction as to which no further appeal can be taken of
a crime involving moral turpitude or a felony; (ii) the commission by the
Grantee of a material act of fraud upon the Company or any Subsidiary, or any
customer or supplier thereof; (iii) the misappropriation of any funds or
property of the Company or any Subsidiary, or any customer or supplier thereof;
(iv) the willful and continued failure by the Grantee to perform the material
duties assigned to him that is not cured to the reasonable satisfaction of the
Company within 30 days after written notice of such failure is provided to
Grantee by the Board or CEO (or by another officer of the Company or a
Subsidiary who has been designated by the Board or CEO for such purpose);
(v) the engagement by the Grantee in any direct and material conflict of
interest with the Company or any Subsidiary without compliance with the
Company’s

 

--------------------------------------------------------------------------------


 

or Subsidiary’s conflict of interest policy, if any, then in effect; or (vi) the
engagement by the Grantee, without the written approval of the Board or CEO, in
any material activity which competes with the business of the Company or any
Subsidiary or which would result in a material injury to the business,
reputation or goodwill of the Company or any Subsidiary.

 

(d)           CEO.  The President of the Company.

 

(e)           Change in Control.  Any of the events described in and subject to
Section 6.8.

 

(f)            Code.  The Internal Revenue Code of 1986, as amended, and the
regulations and other authority promulgated thereunder by the appropriate
governmental authority. References herein to any provision of the Code shall
refer to any successor provision thereto.

 

(g)           Committee.  The committee appointed by the Board to administer the
Plan.  If the Company is a Publicly Held Corporation, the Plan shall be
administered by the Committee appointed by the Board consisting of not less than
two directors who fulfill the “nonemployee director” requirements of Rule 16b-3
under the Exchange Act and the “outside director” requirements of Code
Section 162(m). In either case, the Committee may be the Compensation Committee
of the Board, or any subcommittee of the Compensation Committee, provided that
the members of the Committee satisfy the requirements of the previous provisions
of this paragraph.

 

The Board shall have the power to fill vacancies on the Committee arising by
resignation, death, removal or otherwise. The Board, in its sole discretion, may
allocate the powers and duties of the Committee among one or more separate
committees, or retain all powers and duties of the Committee in a single
Committee. The members of the Committee shall serve at the discretion of the
Board.

 

Notwithstanding the preceding paragraphs of this Section 1.2(g), the term
“Committee” as used in the Plan with respect to any Incentive Award for an
Outside Director shall refer to the entire Board.  In the case of an Incentive
Award for an Outside Director, the Board shall have all the powers and
responsibilities of the Committee hereunder as to such Incentive Award, and any
actions as to such Incentive Award may be acted upon only by the Board (unless
it otherwise designates in its discretion). When the Board exercises its
authority to act in the capacity as the Committee hereunder with respect to an
Incentive Award for an Outside Director, it shall so designate with respect to
any action that it undertakes in its capacity as the Committee.

 

(h)           Common Stock.  The common stock of the Company, $.01 par value per
share, and any class of common stock into which such common shares may hereafter
be converted, reclassified or recapitalized.

 

(i)            Company.  Global Geophysical Services, Inc., a corporation
organized under the laws of the state of Delaware, and any successor in interest
thereto.

 

(j)            Consultant.  An independent agent, consultant, attorney, an
individual who has agreed to become an Employee within the next six months, or
any other individual who is not an Outside Director or employee of the Company
(or any Parent or Subsidiary) and who, in the opinion of the Committee, (i) is
in a position to contribute to the growth or financial success of the Company
(or any Parent or Subsidiary), (ii) is a natural person and (iii) provides bona
fide services to the Company (or any Parent or Subsidiary), which services are
not in connection with the offer or sale of securities in a capital raising
transaction, and do not directly or indirectly promote or maintain a market for
the Company’s securities.

 

(k)           Covered Employee.  A named executive officer who is one of the
group of covered employees, as defined in Code Section 162(m) and Treasury
Regulation Section 1.162-27(c) (or its successor), during any period that the
Company is a Publicly Held Corporation.

 

2

--------------------------------------------------------------------------------


 

(l)            Disability.  As determined by the Committee in its discretion
exercised in good faith, a physical or mental condition of the Grantee that
would entitle him to payment of disability income payments under the Company’s
long term disability insurance policy or plan for employees, as then effective,
if any; or in the event that the Grantee is not covered, for whatever reason,
under the Company’s long-term disability insurance policy or plan, “Disability”
means a permanent and total disability as defined in Code Section 22(e)(3). A
determination of Disability may be made by a physician selected or approved by
the Committee and, in this respect, the Grantee shall submit to any reasonable
examination(s) required in the opinion of such physician.

 

(m)          Employee.  Any employee of the Company (or any Parent or
Subsidiary) within the meaning of Code Section 3401(c) who, in the opinion of
the Committee, is in a position to contribute to the growth, development or
financial success of the Company (or any Parent or Subsidiary), including,
without limitation, officers who are members of the Board.

 

(n)           Employment.  Employment means that the individual is employed  as
an Employee, or engaged as a Consultant or Outside Director, by the Company (or
any Parent or Subsidiary), or by any corporation issuing or assuming an
Incentive Award in any transaction described in Code Section 424(a), or by a
parent corporation or a subsidiary corporation of such corporation issuing or
assuming such Incentive Award, as the parent-subsidiary relationship shall be
determined at the time of the corporate action described in Code Section 424(a).
In this regard, neither the transfer of a Grantee from Employment by the Company
to Employment by any Parent or Subsidiary, nor the transfer of a Grantee from
Employment by any Parent or Subsidiary to Employment by the Company, shall be
deemed to be a termination of Employment of the Grantee. Moreover, the
Employment of a Grantee shall not be deemed to have been terminated because of
an approved leave of absence from active Employment on account of temporary
illness, authorized vacation or granted for reasons of professional advancement,
education, or health, or during any period required to be treated as a leave of
absence by virtue of any applicable statute, Company personnel policy or written
agreement.

 

The term “Employment” for purposes of the Plan shall include (i) active
performance of agreed services by a Consultant for the Company (or any Parent or
Subsidiary) or (ii) current membership on the Board by an Outside Director.

 

All determinations regarding Employment, and termination of Employment, shall be
made by the Committee in its discretion.

 

(o)           Exchange Act.  The Securities Exchange Act of 1934, as amended.

 

(p)           Fair Market Value.  If the Company is a Publicly Held Corporation,
the Fair Market Value of one Share on the date in question shall be the closing
sales price on the immediately preceding business day of a Share as reported on
the Nasdaq National Market System or other principal securities exchange on
which Shares are then listed or admitted to trading.  If there was no public
trade of Common Stock on the date in question, Fair Market Value shall be
determined by reference to the last preceding date on which such a trade was so
reported.

 

If the Company is not a Publicly Held Corporation at the time a determination of
the Fair Market Value of the Common Stock is required to be made hereunder, the
determination of Fair Market Value for purposes of the Plan shall be made by the
Committee in its discretion. In this respect, the Committee may rely on such
financial data, appraisals, valuations, experts, and other sources as, in its
sole and absolute discretion, it deems advisable under the circumstances.  With
respect to Stock Options, SARs, and other Incentive Awards subject to Code
Section 409A, such Fair Market Value shall be determined by the Committee
consistent with the requirements of Section 409A in order to satisfy the
exception under Section 409A for stock rights.

 

(q)           Grantee.  Any Employee, Consultant or Outside Director who is
granted an Incentive Award under the Plan.

 

3

--------------------------------------------------------------------------------


 

(r)            Immediate Family.  With respect to a Grantee, the Grantee’s
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships.

 

(s)           Incentive Agreement.  The written agreement entered into between
the Company and the Grantee setting forth the terms and conditions pursuant to
which an Incentive Award is granted under the Plan, as such agreement is further
defined in Section 6.1.

 

(t)            Incentive Award.  A grant of an award under the Plan to a
Grantee, including any Nonstatutory Stock Option, Incentive Stock Option (ISO),
Stock Appreciation Right (SAR), Restricted Stock Award, Restricted Stock Unit or
Other Stock-Based Award, as well as any Supplemental Payment with respect
thereto.

 

(u)           Incentive Stock Option or ISO.  A Stock Option granted by the
Committee to an Employee under Section 2 which is designated by the Committee as
an Incentive Stock Option and intended to qualify as an Incentive Stock Option
under Code Section 422.

 

(v)           Insider.  If the Company is a Publicly Held Corporation, an
individual who is, on the relevant date, an officer, director or ten percent
(10%) beneficial owner of any class of the Company’s equity securities that is
registered pursuant to Section 12 of the Exchange Act, all as defined under
Section 16 of the Exchange Act.

 

(w)          Nonstatutory Stock Option.  A Stock Option granted by the Committee
to a Grantee under Section 2 that is not designated by the Committee as an
Incentive Stock Option.

 

(x)            Option Price.  The exercise price at which a Share may be
purchased by the Grantee of a Stock Option.

 

(y)           Other Stock-Based Award.  An award granted by the Committee to a
Grantee under Section 4.1 that is valued in whole or in part by reference to, or
is otherwise based upon, Common Stock.

 

(z)            Outside Director.  A member of the Board who is not, at the time
of grant of an Incentive Award, an employee of the Company or any Parent or
Subsidiary.

 

(aa)         Parent.  Any corporation (whether now or hereafter existing) which
constitutes a “parent” of the Company, as defined in Code Section 424(e).

 

(bb)         Performance-Based Award.  A grant of an Incentive Award under the
Plan pursuant to Section 5 that is intended to satisfy the Performance-Based
Exception.

 

(cc)         Performance-Based Exception.  The performance-based exception from
the tax deductibility limitations of Code Section 162(m), as prescribed in Code
Section 162(m) and Treasury Regulation Section 1.162-27(e) (or its successor),
which is applicable during such period that the Company is a Publicly Held
Corporation.

 

(dd)         Performance Criteria.  The business criteria that are specified by
the Committee pursuant to Section 5 for an Incentive Award that is intended to
qualify for the Performance-Based Exception; the satisfaction of such business
criteria during the Performance Period being required for the grant and/or
vesting of the particular Incentive Award to occur, as specified in the
particular Incentive Agreement.

 

(ee)         Performance Period.  A period of time determined by the Committee
over which performance is measured for the purpose of determining a Grantee’s
right to, and the payment value of, any Incentive Award that is intended to
qualify for the Performance-Based Exception.

 

4

--------------------------------------------------------------------------------


 

(ff)           Plan.  Global Geophysical Services, Inc. 2006 Incentive
Compensation Plan, as effective on the Effective Date, which is set forth herein
and as it may be amended from time to time.

 

(gg)         Plan Year.  The calendar year.

 

(hh)         Publicly Held Corporation.  A corporation issuing any class of
common equity securities required to be registered under Section 12 of the
Exchange Act.

 

(ii)           Restricted Stock.  Common Stock that is issued or transferred to
a Grantee pursuant to Section 3.

 

(jj)           Restricted Stock Award.  An authorization by the Committee to
issue or transfer Restricted Stock to a Grantee pursuant to Section 3.

 

(kk)         Restricted Stock Unit.  A unit granted to a Grantee pursuant to
Section 4.1 which entitles him to receive a Share or cash on the vesting date,
as specified in the Incentive Agreement.

 

(ll)           Restriction Period.  The period of time determined by the
Committee and set forth in the Incentive Agreement during which the transfer of
Restricted Stock by the Grantee is restricted.

 

(mm)       Retirement.  The voluntary termination of Employment from the Company
or any Parent or Subsidiary constituting retirement for age on any date after
the Employee attains the normal retirement age of 65 years, or such other age as
may be designated by the Committee in the Employee’s Incentive Agreement.

 

(nn)         Share.  A share of the Common Stock of the Company.

 

(oo)         Share Pool.  The number of shares authorized for issuance under
Section 1.4, as adjusted for (i) awards and payouts under Section 1.5 and
(ii) changes and adjustments as described in Section 6.6.

 

(pp)         Spread.  The difference between the exercise price per Share
specified in a SAR grant and the Fair Market Value of a Share on the date of
exercise of the SAR.

 

(qq)         Stock Appreciation Right or SAR.  A Stock Appreciation Right as
described in Section 2.4.

 

(rr)           Stock Option or Option.  Pursuant to Section 2, (i) an Incentive
Stock Option granted to an Employee, or (ii) a Nonstatutory Stock Option granted
to an Employee, Consultant or Outside Director, whereunder such option the
Grantee has the right to purchase Shares of Common Stock. In accordance with
Code Section 422, only an Employee may be granted an Incentive Stock Option.

 

(ss)         Subsidiary.  Any company (whether a corporation, partnership, joint
venture or other form of entity) in which the Company or a corporation in which
the Company owns a majority of the shares of capital stock, directly or
indirectly, owns a greater than 50% equity interest except that, with respect to
the issuance of Incentive Stock Options, the term “Subsidiary” shall have the
same meaning as the term “subsidiary corporation” as defined in Code
Section 424(f) as required by Code Section 422.

 

(tt)           Supplemental Payment.  Any amount, as described in Sections 2.5,
3.4 and/or 4.3, that is dedicated to payment of income taxes which are payable
by the Grantee resulting from an Incentive Award.

 

1.3                               Plan Administration

 

(a)           Authority of the Committee.  Except as may be limited by law and
subject to the provisions herein, the Committee shall have the complete power
and authority to (i) select Grantees who shall participate in the Plan;
(ii) determine the sizes, duration and types of Incentive Awards;
(iii) determine

 

5

--------------------------------------------------------------------------------


 

the terms and conditions of Incentive Awards and Incentive Agreements;
(iv) determine whether any Shares subject to Incentive Awards will be subject to
any restrictions on transfer; (v) construe and interpret the Plan and any
Incentive Agreement or other agreement entered into under the Plan; and
(vi) establish, amend, or waive rules for the Plan’s administration. Further,
the Committee shall make all other determinations which may be necessary or
advisable for the administration of the Plan.

 

(b)           Meetings.  The Committee shall designate a chairman from among its
members who shall preside at its meetings, and shall designate a secretary,
without regard to whether that person is a member of the Committee, who shall
keep the minutes of the proceedings and all records, documents, and data
pertaining to its administration of the Plan. Meetings shall be held at such
times and places as shall be determined by the Committee and the Committee may
hold telephonic meetings. The Committee may take any action otherwise proper
under the Plan by the affirmative vote, taken with or without a meeting, of a
majority of its members. The Committee may authorize any one or more of its
members or any officer of the Company to execute and deliver documents on behalf
of the Committee.

 

(c)           Decisions Binding.  All determinations and decisions of the
Committee shall be made in its discretion pursuant to the provisions of the
Plan, and shall be final, conclusive and binding on all persons including the
Company, its shareholders, Employees, Grantees, and their estates and
beneficiaries. The Committee’s decisions and determinations with respect to any
Incentive Award need not be uniform and may be made selectively among Incentive
Awards and Grantees, whether or not such Incentive Awards are similar or such
Grantees are similarly situated.

 

(d)           Modification of Outstanding Incentive Awards.  Subject to the
shareholder approval requirements of Section 7.7 if applicable, the Committee
may, in its discretion, provide for the extension of the exercisability of an
Incentive Award, accelerate the vesting or exercisability of an Incentive Award,
eliminate or make less restrictive any restrictions contained in an Incentive
Award, waive any restriction or other provisions of an Incentive Award, or
otherwise amend or modify an Incentive Award in any manner that  (i) is not
adverse to the Grantee to whom such Incentive Award was granted, (ii) is
consented to by such Grantee, (iii) does not cause the Incentive Award to
provide for the deferral of compensation in a manner that does not comply with
Code Section 409A (unless otherwise determined by the Committee), or (iv) does
not contravene the requirements of the Performance-Based Exception under Code
Section 162(m).  With respect to an Incentive Award that is an ISO, no
adjustment thereto shall be made to the extent constituting a “modification”
within the meaning of Code Section 424(h)(3) unless otherwise agreed to by the
Grantee in writing.  Notwithstanding the above provisions of this subsection, no
amendment or modification of an Incentive Award shall be made to the extent such
modification results in any Stock Option with an exercise price less than 100%
of the Fair Market Value per Share on the date of grant (110% for Grantees of
ISOs who are 10% or greater shareholders pursuant to Section 1.7(b)).

 

(e)           Delegation of Authority.  The Committee may delegate to designated
officers or other employees of the Company any of its duties and authority under
the Plan pursuant to such conditions or limitations as the Committee may
establish from time to time; provided, however, the Committee may not delegate
to any person the authority (i) to grant Incentive Awards or (ii) if the Company
is a Publicly Held Corporation, to take any action which would contravene the
requirements of Rule 16b-3 under the Exchange Act, the Performance-Based
Exception under Code Section 162(m), or the Sarbanes-Oxley Act of 2002.

 

(f)            Expenses of Committee.  The Committee may employ legal counsel,
including, without limitation, independent legal counsel and counsel regularly
employed by the Company, and other agents as the Committee may deem appropriate
for the administration of the Plan. The Committee may rely upon any opinion or
computation received from any such counsel or agent. All expenses incurred by
the Committee in interpreting and administering the Plan, including, without
limitation, meeting expenses and professional fees, shall be paid by the
Company.

 

(g)           Surrender of Previous Incentive Awards.  The Committee may, in its
discretion, grant Incentive Awards to Grantees on the condition that such
Grantees surrender to the Committee for cancellation such other Incentive Awards
(including, without limitation, Incentive Awards with higher

 

6

--------------------------------------------------------------------------------


 

exercise prices) as the Committee directs. Incentive Awards granted on the
condition precedent of surrender of outstanding Incentive Awards shall not count
against the limits set forth in Section 1.4 until such time as such previous
Incentive Awards are surrendered and cancelled.  No surrender of Incentive
Awards shall be made under this Section 1.3(g) if such surrender causes any
Incentive Award to provide for the deferral of compensation in a manner that is
subject to taxation under Code Section 409A (unless otherwise determined by the
Committee).

 

(h)           Indemnification.  Each person who is or was a member of the
Committee shall be indemnified by the Company against and from any damage, loss,
liability, cost and expense that may be imposed upon or reasonably incurred by
 him in connection with or resulting from any claim, action, suit, or proceeding
to which he may be a party or in which he may be involved by reason of any
action taken or failure to act under the Plan, except for any such act or
omission constituting willful misconduct or gross negligence. Each such person
shall be indemnified by the Company for all amounts paid by him in settlement
thereof, with the Company’s approval, or paid by him in satisfaction of any
judgment in any such action, suit, or proceeding against him, provided he shall
give the Company an opportunity, at its own expense, to handle and defend the
same before he undertakes to handle and defend it on his own behalf. The
foregoing right of indemnification shall not be exclusive of any other rights of
indemnification to which such persons may be entitled (i) under the Company’s
Articles or Certificate of Incorporation or Bylaws, or (ii) pursuant to any
separate indemnification or hold harmless agreement with the Company, (iii) as a
matter of law, or otherwise, or (iv) any power that the Company may have to
indemnify them or hold them harmless.

 

1.4                               Shares of Common Stock Available for Incentive
Awards

 

(a)           Subject to adjustment under Section 6.6, there shall be available
for Incentive Awards that are granted wholly or partly in Common Stock
(including rights or Stock Options that may be exercised for or settled in
Common Stock) 9,203,058 Shares of Common Stock. The number of Shares that are
the subject of Incentive Awards under this Plan, which are forfeited or
terminated, expire unexercised, are settled in cash in lieu of Common Stock or
in a manner such that all or some of the Shares covered by an Incentive Award
are not issued to a Grantee or are exchanged for Incentive Awards that do not
involve Common Stock, shall again immediately become available for Incentive
Awards hereunder. The aggregate number of Shares which may be issued upon
exercise of ISOs shall be 9,203,058 of the Shares reserved pursuant to the first
sentence of this paragraph.  For purposes of counting Shares against the ISO
maximum number of reserved Shares, the net number of Shares issued pursuant to
the exercise of an ISO shall be counted.  The Committee may from time to time
adopt and observe such procedures concerning the counting of Shares against the
Plan maximum as it may deem appropriate.

 

(b)          With respect to any Stock Option or SAR granted to a Covered
Employee that is canceled or repriced, the number of Shares subject to such
Stock Option or SAR shall continue to count against the maximum number of Shares
that may be the subject of Stock Options or SARs granted to such Covered
Employee hereunder and, in this regard, such maximum number shall be determined
in accordance with Code Section 162(m).

 

(c)           The limitations of subsections (a) and (b) above shall be
construed and administered so as to comply with the Performance-Based Exception.

 

1.5                               Share Pool Adjustments for Awards and Payouts

 

The following Incentive Awards and payouts shall reduce, on a one Share for one
Share basis, the number of Shares authorized for issuance under the Share Pool:

 

(a)           Stock Option;

 

(b)           SAR;

 

7

--------------------------------------------------------------------------------

 

(c)                                  Restricted Stock Award; and

 

(d)                                 A payout of a Restricted Stock Unit or Other
Stock-Based Award in Shares.

 

The following transactions shall restore, on a one Share for one Share basis,
the number of Shares authorized for issuance under the Share Pool:

 

(a)                                  A payout of a Restricted Stock Award,
Restricted Stock Unit, SAR, or Other Stock-Based Award in the form of cash and
not Shares (but not the “cashless” exercise of a Stock Option as provided in
Section 2.3(a));

 

(b)                                 A cancellation, termination, expiration,
forfeiture, or lapse for any reason of any Shares subject to an Incentive Award;
and

 

(c)                                  Payment of an Option Price by withholding
Shares which otherwise would be acquired on exercise (i.e., the Share Pool shall
be increased by the number of Shares withheld in payment of the Option Price).

 

1.6                               Common Stock Available

 

The Common Stock available for issuance or transfer under the Plan shall be made
available from Shares now or hereafter (a) held in the treasury of the Company,
(b) authorized but unissued shares, or (c) Shares to be purchased or acquired by
the Company. No fractional shares shall be issued under the Plan; payment for
fractional shares shall be made in cash.

 

1.7                               Participation

 

(a)                                  Eligibility.  The Committee shall from time
to time designate those Employees, Consultants and/or Outside Directors, if any,
to be granted Incentive Awards under the Plan, the type of Incentive Awards
granted, the number of Shares, Stock Options, rights or units, as the case may
be, which shall be granted to each such person, and any other terms or
conditions relating to the Incentive Awards as it may deem appropriate to the
extent consistent with the provisions of the Plan. A Grantee who has been
granted an Incentive Award may, if otherwise eligible, be granted additional
Incentive Awards at any time.

 

No Insider shall be eligible to be granted an Incentive Award that is subject to
Rule 16a-3 under the Exchange Act unless and until such Insider has granted a
limited power of attorney to those officers of the Company who have been
designated by the Committee for purposes of future required filings under the
Exchange Act.

 

(b)                                 Incentive Stock Option Eligibility.  No
Consultant or Outside Director shall be eligible for the grant of any Incentive
Stock Option. In addition, no Employee shall be eligible for the grant of any
Incentive Stock Option who owns or would own immediately before the grant of
such Incentive Stock Option, directly or indirectly, stock possessing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company, or any Parent or Subsidiary. This restriction does not apply if, at
the time such Incentive Stock Option is granted, the Incentive Stock Option
exercise price is at least one hundred and ten percent (110%) of the Fair Market
Value on the date of grant and the Incentive Stock Option by its terms is not
exercisable after the expiration of five (5) years from the date of grant. For
the purpose of the immediately preceding sentence, the attribution rules of Code
Section 424(d) shall apply for the purpose of determining an Employee’s
percentage ownership in the Company or any Parent or Subsidiary. This paragraph
shall be construed consistent with the requirements of Code Section 422.

 

1.8                               Types of Incentive Awards

 

The types of Incentive Awards under the Plan are Stock Options, Stock
Appreciation Rights and Supplemental Payments as described in Section 2,
Restricted Stock Awards and Supplemental Payments as

 

8

--------------------------------------------------------------------------------


 

described in Section 3, Restricted Stock Units and Other Stock-Based Awards and
Supplemental Payments as described in Section 4, or any combination of the
foregoing.

 

SECTION 2.

 

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1                               Grant of Stock Options

 

The Committee is authorized to grant (a) Nonstatutory Stock Options to
Employees, Consultants and/or Outside Directors and (b) Incentive Stock Options
to Employees only, in accordance with the terms and conditions of the Plan, and
with such additional terms and conditions, not inconsistent with the Plan, as
the Committee shall determine in its discretion. Successive grants may be made
to the same Grantee regardless whether any Stock Option previously granted to
such person remains unexercised.

 

2.2                               Stock Option Terms

 

(a)                                  Written Agreement.  Each grant of a Stock
Option shall be evidenced by a written Incentive Agreement. Among its other
provisions, each Incentive Agreement shall set forth the extent to which the
Grantee shall have the right to exercise the Stock Option following termination
of the Grantee’s Employment. Such provisions shall be determined in the
discretion of the Committee, shall be included in the Grantee’s Incentive
Agreement, and need not be uniform among all Stock Options issued pursuant to
the Plan.

 

(b)                                 Number of Shares.  Each Stock Option shall
specify the number of Shares of Common Stock to which it pertains.

 

(c)                                  Exercise Price.  The exercise price per
Share of Common Stock under each Stock Option shall be (i) not less than 100% of
the Fair Market Value per Share on the date the Stock Option is granted and
(ii) specified in the Incentive Agreement; provided, however, if the Grantee of
an ISO is a 10% or greater shareholder pursuant to Section 1.7(b), the exercise
price for the ISO shall not be less than 110% of the Fair Market Value on the
date of grant.  Each Stock Option shall specify the method of exercise which
shall be consistent with Section 2.3(a).

 

(d)                                 Term.  In the Incentive Agreement, the
Committee shall fix the term of each Stock Option which shall not be more than
(i) ten (10) years from the date of grant, or (ii) five (5) years from the date
of grant for an ISO granted to a 10% or greater shareholder pursuant to
Section 1.7(b).

 

(e)                                  Exercise.  The Committee shall determine
the time or times at which a Stock Option may be exercised, in whole or in part.
Each Stock Option may specify the required period of continuous Employment
and/or the Performance Criteria to be achieved before the Stock Option or
portion thereof will become exercisable. Each Stock Option, the exercise of
which, or the timing of the exercise of which, is dependent, in whole or in
part, on the achievement of designated Performance Criteria, may specify a
minimum level of achievement in respect of the specified Performance Criteria
below which no Stock Options will be exercisable and a method for determining
the number of Stock Options that will be exercisable if performance is at or
above such minimum but short of full achievement of the Performance Criteria.
All such terms and conditions shall be set forth in the Incentive Agreement.

 

(f)                                    $100,000 Annual Limit on Incentive Stock
Options.  Notwithstanding any contrary provision in the Plan, a Stock Option
designated as an ISO shall be an ISO only to the extent that the aggregate Fair
Market Value (determined as of the time the ISO is granted) of the Shares of
Common Stock with respect to which ISOs are exercisable for the first time by
the Grantee during any single calendar year (under the Plan and any other stock
option plans of the Company and its Subsidiaries or Parent) does not exceed
$100,000.  This limitation shall be applied by taking ISOs into account in the
order in which they were granted and shall be construed in accordance with
Section 422(d) of the Code.  To the extent that a

 

9

--------------------------------------------------------------------------------


 

Stock Option intended to constitute an ISO exceeds the $100,000 limitation (or
any other limitation under Code Section 422), the portion of the Stock Option
that exceeds the $100,000 limitation (or violates any other limitation under
Code Section 422) shall be deemed a Nonstatutory Stock Option.  In such event,
all other terms and provisions of such Stock Option grant shall remain
unchanged.

 

2.3                               Stock Option Exercises

 

(a)                                  Method of Exercise and Payment.  Stock
Options shall be exercised by the delivery of a signed written notice of
exercise to the Company as of a date set by the Company in advance of the
effective date of the proposed exercise. The notice shall set forth the number
of Shares with respect to which the Option is to be exercised, accompanied by
full payment for the Shares.

 

The Option Price upon exercise of any Stock Option shall be payable to the
Company in full either: (i) in cash or its equivalent; or (ii) subject to prior
approval by the Committee in its discretion, by tendering previously acquired
Shares having an aggregate Fair Market Value at the time of exercise equal to
the Option Price, (iii) subject to prior approval by the Committee in its
discretion, by withholding Shares which otherwise would be acquired on exercise
having an aggregate Fair Market Value at the time of exercise equal to the total
Option Price; or (iv) subject to prior approval by the Committee in its
discretion, by a combination of (i), (ii), and (iii) above.

 

Any payment in Shares shall be effected by the surrender of such Shares to the
Company in good form for transfer and shall be valued at their Fair Market Value
on the date when the Stock Option is exercised. Unless otherwise permitted by
the Committee in its discretion, the Grantee shall not surrender, or attest to
the ownership of, Shares in payment of the Option Price if such action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to the Stock Option for financial accounting reporting
purposes.

 

The Committee, in its discretion, also may allow the Option Price to be paid
with such other consideration as shall constitute lawful consideration for the
issuance of Shares (including, without limitation, effecting a “cashless
exercise” with a broker of the Option), subject to applicable securities law
restrictions and tax withholdings, or by any other means which the Committee
determines to be consistent with the Plan’s purpose and applicable law.  At the
direction of the Grantee, the broker will either (i) sell all of the Shares
received when the Option is exercised and pay the Grantee the proceeds of the
sale (minus the Option Price, withholding taxes and any fees due to the broker);
or (ii) sell enough of the Shares received upon exercise of the Option to cover
the Option Price, withholding taxes and any fees due the broker and deliver to
the Grantee (either directly or through the Company) a stock certificate for the
remaining Shares. Dispositions to a broker effecting a cashless exercise are not
exempt under Section 16 of the Exchange Act if the Company is a Publicly Held
Corporation.  Moreover, in no event will the Committee allow the Option Price to
be paid with a form of consideration, including a loan or a “cashless exercise,”
if such form of consideration would violate the Sarbanes-Oxley Act of 2002 as
determined by the Committee.

 

As soon as practicable after receipt of a written notification of exercise and
full payment, the Company shall deliver, or cause to be delivered, to or on
behalf of the Grantee, in the name of the Grantee or other appropriate
recipient, evidence of ownership for the number of Shares purchased under the
Stock Option.

 

Subject to Section 6.4, during the lifetime of a Grantee, each Option granted to
the Grantee shall be exercisable only by the Grantee (or his legal guardian in
the event of his Disability) or by a broker-dealer acting on his behalf pursuant
to a cashless exercise under the foregoing provisions of this Section 2.3(a).

 

(b)                                 Restrictions on Share Transferability.  The
Committee may impose such restrictions on any grant of Stock Options or on any
Shares acquired pursuant to the exercise of a Stock Option as it may deem
advisable, including, without limitation, restrictions under (i) any
shareholders’ agreement, buy/sell agreement, right of first refusal,
non-competition, and any other agreement between the Company and any

 

10

--------------------------------------------------------------------------------


 

of its securities holders or employees; (ii) any applicable federal securities
laws; (iii) the requirements of any stock exchange or market upon which such
Shares are then listed and/or traded; or (iv) any blue sky or state securities
law applicable to such Shares. Any certificate issued to evidence Shares issued
upon the exercise of an Incentive Award may bear such legends and statements as
the Committee shall deem advisable to assure compliance with applicable federal
and state laws and regulations.

 

Any Grantee or other person exercising an Incentive Award shall be required, if
requested by the Committee, to give a written representation that the Incentive
Award and the Shares subject to the Incentive Award will be acquired for
investment and not with a view to public distribution; provided, however, that
the Committee, in its discretion, may release any person receiving an Incentive
Award from any such representations either prior to or subsequent to the
exercise of the Incentive Award.

 

(c)                                  Notification of Disqualifying Disposition
of Shares from Incentive Stock Options.  Notwithstanding any other provision of
the Plan, a Grantee who disposes of Shares acquired upon the exercise of an
Incentive Stock Option by a sale or exchange either (i) within two (2) years
after the date of the grant of the Incentive Stock Option under which the Shares
were acquired or (ii) within one (1) year after the transfer of such Shares to
him pursuant to exercise, shall promptly notify the Company of such disposition,
the amount realized and his adjusted basis in such Shares.

 

(d)                                 Proceeds of Option Exercise.  The proceeds
received by the Company from the sale of Shares pursuant to Stock Options
exercised under the Plan shall be used for general corporate purposes.

 

2.4                               Stock Appreciation Rights

 

(a)                                  Grant.  The Committee may grant Stock
Appreciation Rights to any Employee, Consultant or Outside Director.  Any SARs
granted under the Plan are intended to satisfy the requirements under Code
Section 409A to the effect that such SARs do not provide for the deferral of
compensation that is subject to taxation under Code Section 409A.

 

(b)                                 General Provisions.  The terms and
conditions of each SAR shall be evidenced by an Incentive Agreement. The
exercise price per Share shall not be less than one hundred percent (100%) of
the Fair Market Value of a Share on the grant date of the SAR. The term of the
SAR shall be determined by the Committee but shall not be greater than ten
(10) years from the date of grant.  The Committee cannot include any feature for
the deferral of compensation other than the deferral of recognition of income
until exercise of the SAR.

 

(c)                                  Exercise.  SARs shall be exercisable
subject to such terms and conditions as the Committee shall specify in the
Incentive Agreement for the SAR grant.  No SAR granted to an Insider may be
exercised prior to six (6) months from the date of grant, except in the event of
his death or Disability which occurs prior to the expiration of such six-month
period if so permitted under the Incentive Agreement.

 

(d)                                 Settlement.  Upon exercise of the SAR, the
Grantee shall receive an amount equal to the Spread. The Spread, less applicable
withholdings, shall be payable only in cash or in Shares, or a combination of
both, as specified in the Incentive Agreement, within 30 calendar days of the
exercise date.  In addition, the Incentive Agreement under which such SARs are
awarded, or any other agreements or arrangements, shall not provide that the
Company will purchase any Shares delivered to the Grantee as a result of the
exercise or vesting of a SAR.

 

2.5                               Supplemental Payment on Exercise of
Nonstatutory Stock Options

 

The Committee, either at the time of grant or exercise of any Nonstatutory Stock
Option, may provide in the Incentive Agreement for a Supplemental Payment by the
Company to the Grantee with respect to the exercise of any Nonstatutory Stock
Option. The Supplemental Payment shall be in the amount specified by the
Committee, which amount shall not exceed the amount necessary to pay the federal
and state income tax payable with respect to

 

11

--------------------------------------------------------------------------------


 

both the exercise of the Nonstatutory Stock Option and the receipt of the
Supplemental Payment, assuming the holder is taxed at either the maximum
effective income tax rate applicable thereto or at a lower tax rate as deemed
appropriate by the Committee in its discretion.  No Supplemental Payments will
be made with respect to any SARs or ISOs.

 

SECTION 3.

 

RESTRICTED STOCK

 

3.1                               Award of Restricted Stock

 

(a)                                  Grant.  With respect to a Grantee who is an
Employee, Consultant or Outside Director, Shares of Restricted Stock, which may
be designated as a Performance-Based Award in the discretion of the Committee,
may be awarded by the Committee with such restrictions during the Restriction
Period as the Committee shall designate in its discretion.  Any such
restrictions may differ with respect to a particular Grantee. Restricted Stock
shall be awarded for no additional consideration or such additional
consideration as the Committee may determine, which consideration may be less
than, equal to or more than the Fair Market Value of the shares of Restricted
Stock on the grant date. The terms and conditions of each grant of Restricted
Stock shall be evidenced by an Incentive Agreement and, during the Restriction
Period, such Shares of Restricted Stock must remain subject to a “substantial
risk of forfeiture” within the meaning given to such term under Code
Section 83.  Any Restricted Stock Award may, at the time of grant, be designated
by the Committee as a Performance-Based Award that is intended to qualify for
the Performance-Based Exception.

 

(b)                                 Immediate Transfer Without Immediate
Delivery of Restricted Stock.  Unless otherwise specified in the Grantee’s
Incentive Agreement, each Restricted Stock Award shall constitute an immediate
transfer of the record and beneficial ownership of the Shares of Restricted
Stock to the Grantee in consideration of the performance of services as an
Employee, Consultant or Outside Director, as applicable, entitling such Grantee
to all voting and other ownership rights in such Shares.

 

As specified in the Incentive Agreement, a Restricted Stock Award may limit the
Grantee’s dividend rights during the Restriction Period in which the shares of
Restricted Stock are subject to a “substantial risk of forfeiture” (within the
meaning given to such term under Code Section 83) and restrictions on transfer.
In the Incentive Agreement, the Committee may apply any restrictions to the
dividends that the Committee deems appropriate. Without limiting the generality
of the preceding sentence, if the grant or vesting of Shares of a Restricted
Stock Award granted to a Covered Employee, is designed to comply with the
requirements of the Performance-Based Exception, the Committee may apply any
restrictions it deems appropriate to the payment of dividends declared with
respect to such Shares of Restricted Stock, such that the dividends and/or the
Shares of Restricted Stock maintain eligibility for the Performance-Based
Exception. In the event that any dividend constitutes a derivative security or
an equity security pursuant to the rules under Section 16 of the Exchange Act,
if applicable, such dividend shall be subject to a vesting period equal to the
remaining vesting period of the Shares of Restricted Stock with respect to which
the dividend is paid.

 

Shares awarded pursuant to a grant of Restricted Stock, whether or not under a
Performance-Based Award, may be issued in the name of the Grantee and held,
together with a stock power endorsed in blank, by the Committee or Company (or
their delegates) or in trust or in escrow pursuant to an agreement satisfactory
to the Committee, as determined by the Committee, until such time as the
restrictions on transfer have expired. All such terms and conditions shall be
set forth in the particular Grantee’s Incentive Agreement. The Company or
Committee (or their delegates) shall issue to the Grantee a receipt evidencing
the certificates held by it which are registered in the name of the Grantee.

 

12

--------------------------------------------------------------------------------


 

3.2                               Restrictions

 

(a)                                  Forfeiture of Restricted Stock.  Restricted
Stock awarded to a Grantee may be subject to the following restrictions until
the expiration of the Restriction Period: (i) a restriction that constitutes a
“substantial risk of forfeiture” (as defined in Code Section 83), and a
restriction on transferability; (ii) unless otherwise specified by the Committee
in the Incentive Agreement, the Restricted Stock that is subject to restrictions
which are not satisfied shall be forfeited and all rights of the Grantee to such
Shares shall terminate; and (iii) any other restrictions that the Committee
determines in advance are appropriate, including, without limitation, rights of
repurchase or first refusal in the Company or provisions subjecting the
Restricted Stock to a continuing substantial risk of forfeiture in the hands of
any transferee. Any such restrictions shall be set forth in the particular
Grantee’s Incentive Agreement.

 

(b)                                 Issuance of Certificates.  Reasonably
promptly after the date of grant with respect to Shares of Restricted Stock, the
Company shall cause to be issued a stock certificate, registered in the name of
the Grantee to whom such Shares of Restricted Stock were granted, evidencing
such Shares; provided, however, that the Company shall not cause to be issued
such a stock certificate unless it has received a stock power duly endorsed in
blank with respect to such Shares. Each such stock certificate shall bear the
following legend or any other legend approved by the Company:

 

The transferability of this certificate and the shares of stock represented
hereby are subject to the restrictions, terms and conditions (including
forfeiture and restrictions against transfer) contained in the Global
Geophysical Services, Inc. 2006 Incentive Compensation Plan and an Incentive
Agreement entered into between the registered owner of such shares and Global
Geophysical Services, Inc.  A copy of the Plan and Incentive Agreement are on
file in the main corporate office of Global Geophysical Services, Inc.

 

Such legend shall not be removed from the certificate evidencing such Shares of
Restricted Stock unless and until such Shares vest pursuant to the terms of the
Incentive Agreement.

 

(c)                                  Removal of Restrictions.  The Committee, in
its discretion, shall have the authority to remove any or all of the
restrictions on the Restricted Stock if it determines that, by reason of a
change in applicable law or another change in circumstance arising after the
grant date of the Restricted Stock, such action is necessary or appropriate.

 

3.3                               Delivery of Shares of Common Stock

 

Subject to withholding taxes under Section 7.3 and to the terms of the Incentive
Agreement, a stock certificate evidencing the Shares of Restricted Stock with
respect to which the restrictions in the Incentive Agreement have been satisfied
shall be delivered to the Grantee or other appropriate recipient free of
restrictions.

 

3.4                               Supplemental Payment on Vesting of Restricted
Stock

 

The Committee, either at the time of grant or vesting of Restricted Stock, may
provide for a Supplemental Payment by the Company to the holder in an amount
specified by the Committee, which amount shall not exceed the amount necessary
to pay the federal and state income tax payable with respect to both the vesting
of the Restricted Stock and receipt of the Supplemental Payment, assuming the
Grantee is taxed at either the maximum effective income tax rate applicable
thereto or at a lower tax rate as deemed appropriate by the Committee in its
discretion.

 

13

--------------------------------------------------------------------------------


 

SECTION 4.

 

OTHER STOCK-BASED AWARDS

 

4.1                               Grant of Other Stock-Based Awards

 

Other Stock-Based Awards may be awarded by the Committee to Grantees that are
payable in Shares or in cash, as determined in the discretion of the Committee
to be consistent with the goals of the Company. Other types of Stock-Based
Awards that are payable in Shares include, without limitation, purchase rights,
Shares awarded that are not subject to any restrictions or conditions, Shares
awarded subject to the satisfaction of specified Performance Criteria,
convertible or exchangeable debentures, other rights convertible into
Shares, Incentive Awards valued by reference to the performance of a specified
Subsidiary, division or department of the Company, and settlement in
cancellation of rights of any person with a vested interest in any other plan,
fund, program or arrangement that is or was sponsored, maintained or
participated in by the Company (or any Parent or Subsidiary). As is the case
with other types of Incentive Awards, Other Stock-Based Awards may be awarded
either alone or in addition to or in conjunction with any other Incentive
Awards.  Other Stock-Based Awards that are payable in Shares are not intended to
be deferred compensation subject to taxation under Code Section 409A, unless
otherwise determined by the Committee at the time of grant.

 

In addition to Other Stock-Based Awards that are payable in Shares, the
Committee may award Restricted Stock Units to a Grantee that are payable in
Shares or cash, or in a combination thereof.  Restricted Stock Units are not
intended to be deferred compensation that is subject to Code Section 409A. 
During the period beginning on the date such Incentive Award is granted and
ending on the payment date specified in the Incentive Agreement, the Grantee’s
right to payment under the Incentive Agreement must remain subject to a
“substantial risk of forfeiture” within the meaning of such term under Code
Section 409A.  In addition, payment to the Grantee under the Incentive Agreement
shall be made within two and one-half months (2 ½) months following the end of
the calendar year in which the substantial risk of forfeiture lapses unless an
earlier payment date is specified in the Incentive Agreement.

 

4.2                              Other Stock-Based Award Terms

 

(a)                                  Written Agreement.  The terms and
conditions of each grant of an Other Stock-Based Award shall be evidenced by an
Incentive Agreement.

 

(b)                                 Purchase Price.  Except to the extent that
an Other Stock-Based Award is granted in substitution for an outstanding
Incentive Award or is delivered upon exercise of a Stock Option, the amount of
consideration required to be received by the Company shall be either (i) no
consideration other than services rendered (in the case of authorized and
unissued shares), or to be rendered, by the Grantee, or (ii) as otherwise
specified in the Incentive Agreement.

 

(c)                                  Performance Criteria and Other Terms.  The
Committee may specify Performance Criteria for (i) vesting in Other Stock-Based
Awards and (ii) payment thereof to the Grantee, as it may determine in its
discretion.  The extent to which any such Performance Criteria have been met
shall be determined and certified by the Committee in accordance with the
requirements to qualify for the Performance-Based Exception under Code
Section 162(m).  All terms and conditions of Other Stock-Based Awards shall be
determined by the Committee and set forth in the Incentive Agreement.

 

4.3                               Supplemental Payment on Other Stock-Based
Awards

 

The Committee, either at the time of grant or vesting of an Other Stock-Based
Award, may provide for a Supplemental Payment by the Company to the holder in an
amount specified by the Committee, which amount shall not exceed the amount
necessary to pay the federal and state income tax payable with respect to both
the vesting of the Other Stock-Based Award and receipt of the Supplemental
Payment, assuming the Grantee is taxed at either the maximum effective income
tax rate applicable thereto or at a lower tax rate as deemed appropriate by the
Committee in its discretion.

 

14

--------------------------------------------------------------------------------


 

SECTION 5.

 

PERFORMANCE-BASED AWARDS AND PERFORMANCE CRITERIA

 

As determined by the Committee at the time of grant, Performance-Based Awards
may be granted subject to performance objectives relating to one or more of the
following within the meaning of Code Section 162(m) (the “Performance Criteria”)
in order to qualify for the Performance-Based Exception:

 

(a)                                  profits (including, but not limited to,
profit growth, net operating profit or economic profit);

 

(b)                                 profit-related return ratios;

 

(c)                                  return measures (including, but not limited
to, return on assets, capital, equity, investment or sales);

 

(d)                                 cash flow (including, but not limited to,
operating cash flow, free cash flow or cash flow return on capital or
investments);

 

(e)                                  earnings (including but not limited to,
total shareholder return, earnings per share or earnings before or after taxes);

 

(f)                                    net sales growth;

 

(g)                                 net earnings or income (before or after
taxes, interest, depreciation and/or amortization);

 

(h)                                 gross, operating or net profit margins;

 

(i)                                     productivity ratios;

 

(j)                                     share price (including, but not limited
to, growth measures and total shareholder return);

 

(k)                                  turnover of assets, capital, or inventory;

 

(l)                                     expense targets;

 

(m)                               margins;

 

(n)                                 measures of health, safety or environment;

 

(o)                                 operating efficiency;

 

(p)                                 customer service or satisfaction;

 

(q)                                 market share;

 

(r)                                    credit quality;

 

(s)                                  debt ratios (e.g., debt to equity and debt
to total capital); and

 

(t)                                    working capital targets.

 

Performance Criteria may be stated in absolute terms or relative to comparison
companies or indices to be achieved during a Performance Period.  In the
Incentive Agreement, the Committee shall establish one or more Performance
Criteria for each Incentive Award that is intended to qualify for the
Performance-Based Exception on its grant date.

 

15

--------------------------------------------------------------------------------


 

In establishing the Performance Criteria for each applicable Incentive Award,
the Committee may provide that the effect of specified extraordinary or unusual
events will be included or excluded (including, but not limited to, items of
gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence, or related to the disposal of a segment of business or
a change in accounting principle, each as determined in accordance with the
standards under Opinion No. 30 of the Accounting Principles Board (APB Opinion
30) or any successor or other authoritative financial accounting standards, as
determined by the Committee).  The terms of the stated Performance Criteria for
each applicable Incentive Award, whether for a Performance Period of one
(1) year or multiple years, must preclude the Committee’s discretion to increase
the amount payable to any Grantee that would otherwise be due upon attainment of
the Performance Criteria, but may permit the Committee to reduce the amount
otherwise payable to the Grantee in the Committee’s discretion.

 

The Performance Criteria specified in any Incentive Agreement need not be
applicable to all Incentive Awards, and may be particular to an individual
Grantee’s function or business unit.  The Committee may establish the
Performance Criteria of the Company (or any entity which is affiliated by common
ownership with the Company) as determined and designated by the Committee, in
its discretion, in the Incentive Agreement.

 

Performance-Based Awards will be granted in the discretion of the Committee and
will be (a) sufficiently objective so that an independent person or entity
having knowledge of the relevant facts could determine the amount payable to
Grantee, if applicable, and whether the pre-determined goals have been achieved
with respect to the Incentive Award, (b) established at a time when the
performance outcome is substantially uncertain, (c) established in writing no
later than ninety (90) days after the commencement of the Performance Period to
which they apply, and (d) based on operating earnings, performance against
peers, earnings criteria or such other criteria as provided in this Section 5.

 

SECTION 6.

 

PROVISIONS RELATING TO PLAN PARTICIPATION

 

6.1                               Incentive Agreement

 

Each Grantee to whom an Incentive Award is granted shall be required to enter
into an Incentive Agreement with the Company, in such a form as is provided by
the Committee. The Incentive Agreement shall contain specific terms as
determined by the Committee, in its discretion, with respect to the Grantee’s
particular Incentive Award. Such terms need not be uniform among all Grantees or
any similarly situated Grantees. The Incentive Agreement may include, without
limitation, vesting, forfeiture and other provisions particular to the
particular Grantee’s Incentive Award, as well as, for example, provisions to the
effect that the Grantee (a) shall not disclose any confidential information
acquired during Employment with the Company, (b) shall abide by all the terms
and conditions of the Plan and such other terms and conditions as may be imposed
by the Committee, (c) shall not interfere with the employment or other service
of any employee, (d) shall not compete with the Company or become involved in a
conflict of interest with the interests of the Company, (e) shall forfeit an
Incentive Award if terminated for Cause, (f) shall not be permitted to make an
election under Code Section 83(b) when applicable, and (g) shall be subject to
any other agreement between the Grantee and the Company regarding Shares that
may be acquired under an Incentive Award including, without limitation, a
shareholders’ agreement, buy-sell agreement, or other agreement restricting the
transferability of Shares by Grantee. An Incentive Agreement shall include such
terms and conditions as are determined by the Committee, in its discretion, to
be appropriate with respect to any individual Grantee. The Incentive Agreement
shall be signed by the Grantee to whom the Incentive Award is made and by an
Authorized Officer.

 

6.2                               No Right to Employment

 

Nothing in the Plan or any instrument executed pursuant to the Plan shall create
any Employment rights (including without limitation, rights to continued
Employment) in any Grantee or affect the right of the Company to terminate the
Employment of any Grantee at any time without regard to the existence of the
Plan.

 

16

--------------------------------------------------------------------------------


 

6.3                               Securities Requirements

 

The Company shall be under no obligation to effect the registration of any
Shares to be issued hereunder pursuant to the Securities Act of 1933, or to
effect similar compliance under any state laws. Notwithstanding anything herein
to the contrary, the Company shall not be obligated to cause to be issued or
delivered any certificates evidencing Shares pursuant to the Plan unless and
until the Company is advised by its counsel that the issuance and delivery of
such certificates is in compliance with all applicable laws, regulations of
governmental authorities, and the requirements of any securities exchange on
which Shares are traded. The Committee may require, as a condition of the
issuance and delivery of certificates evidencing Shares pursuant to the terms
hereof, that the recipient of such Shares make such covenants, agreements and
representations, and that such certificates bear such legends, as the Committee,
in its discretion, deems necessary or desirable.

 

The Committee may, in its discretion, defer the effectiveness of any exercise of
an Incentive Award in order to allow the issuance of Shares to be made pursuant
to registration or an exemption from registration or other methods for
compliance available under federal or state securities laws. The Committee shall
inform the Grantee in writing of its decision to defer the effectiveness of the
exercise of an Incentive Award. During the period that the effectiveness of the
exercise of an Incentive Award has been deferred, the Grantee may, by written
notice to the Committee, withdraw such exercise and obtain the refund of any
amount paid with respect thereto.

 

If the Shares issuable on exercise of an Incentive Award are not registered
under the Securities Act of 1933, the Company may imprint on the certificate for
such Shares the following legend or any other legend which counsel for the
Company considers necessary or advisable to comply with the Securities Act of
1933:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE SECURITIES LAWS OF ANY
STATE. THE SECURITIES MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO ANY APPLICABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF SUCH
ACT AND SUCH LAWS OR PURSUANT TO A WRITTEN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

6.4                               Transferability

 

Incentive Awards granted under the Plan shall not be transferable or assignable
other than: (a) by will or the laws of descent and distribution or (b) pursuant
to a qualified domestic relations order (as defined under Code Section 414(p));
provided, however, only with respect to Incentive Awards consisting of
Nonstatutory Stock Options, the Committee may, in its discretion, authorize all
or a portion of the Nonstatutory Stock Options to be granted on terms which
permit transfer by the Grantee to (i) the members of the Grantee’s Immediate
Family, (ii) a trust or trusts for the exclusive benefit of Immediate Family
members, (iii) a partnership in which such Immediate Family members are the only
partners, or (iv) any other entity owned solely by Immediate Family members;
provided that (A) there may be no consideration for any such transfer, (B) the
Incentive Agreement pursuant to which such Nonstatutory Stock Options are
granted must be approved by the Committee, and must expressly provide for
transferability in a manner consistent with this Section 6.4, (C) subsequent
transfers of transferred Nonstatutory Stock Options shall be prohibited except
in accordance with clauses (a) and (b) (above) of this sentence, and (D) there
may be no transfer of any Incentive Award in a listed transaction as described
in IRS Notice 2003-47.  Following any permitted transfer, the Nonstatutory Stock
Option shall continue to be subject to the same terms and conditions as were
applicable immediately prior to transfer, provided that the term “Grantee” shall
be deemed to refer to the transferee. The events of termination of employment,
as set out in Section 6.7 and in the Incentive Agreement, shall continue to be
applied with respect to the original Grantee, and the Incentive Award shall be
exercisable by the transferee only to the extent, and for the periods, specified
in the Incentive Agreement.

 

Except as may otherwise be permitted under the Code, in the event of a permitted
transfer of a Nonstatutory Stock Option hereunder, the original Grantee shall
remain subject to withholding taxes upon exercise. In addition,

 

17

--------------------------------------------------------------------------------


 

the Company and the Committee shall have no obligation to provide any notices to
any Grantee or transferee thereof, including, for example, notice of the
expiration of an Incentive Award following the original Grantee’s termination of
employment.

 

The designation by a Grantee of a beneficiary of an Incentive Award shall not
constitute transfer of the Incentive Award. No transfer by will or by the laws
of descent and distribution shall be effective to bind the Company unless the
Committee has been furnished with a copy of the deceased Grantee’s enforceable
will or such other evidence as the Committee deems necessary to establish the
validity of the transfer. Any attempted transfer in violation of this
Section 6.4 shall be void and ineffective. All determinations under this
Section 6.4 shall be made by the Committee in its discretion.

 

6.5                               Rights as a Shareholder

 

(a)                                  No Shareholder Rights.  Except as otherwise
provided in Section 3.1(b) for grants of Restricted Stock, a Grantee of an
Incentive Award (or a permitted transferee of such Grantee) shall have no rights
as a shareholder with respect to any Shares until the issuance of a stock
certificate or other record of ownership for such Shares.

 

(b)                                 Representation of Ownership.  In the case of
the exercise of an Incentive Award by a person or estate acquiring the right to
exercise such Incentive Award by reason of the death or Disability of a Grantee,
the Committee may require reasonable evidence as to the ownership of such
Incentive Award or the authority of such person. The Committee may also require
such consents and releases of taxing authorities as it deems advisable.

 

6.6                               Change in Stock and Adjustments

 

(a)                                  Changes in Law or Circumstances.  Subject
to Section 6.8 (which only applies in the event of a Change in Control), in the
event of any change in applicable law or any change in circumstances which
results in or would result in any dilution of the rights granted under the Plan,
or which otherwise warrants an equitable adjustment because it interferes with
the intended operation of the Plan, then, if the Board or Committee should so
determine, in its absolute discretion, that such change equitably requires an
adjustment in the number or kind of shares of stock or other securities or
property theretofore subject, or which may become subject, to issuance or
transfer under the Plan or in the terms and conditions of outstanding Incentive
Awards, such adjustment shall be made in accordance with such determination.
Such adjustments may include changes with respect to (i) the aggregate number of
Shares that may be issued under the Plan, (ii) the number of Shares subject to
Incentive Awards, and (iii) the Option Price or other price per Share for
outstanding Incentive Awards, but shall not result in the grant of any Stock
Option with an exercise price less than 100% of the Fair Market Value per Share
on the date of grant.  The Board or Committee shall give notice to each
applicable Grantee of such adjustment which shall be effective and binding.

 

(b)                                 Exercise of Corporate Powers.  The existence
of the Plan or outstanding Incentive Awards hereunder shall not affect in any
way the right or power of the Company or its shareholders to make or authorize
any or all adjustments, recapitalization, reorganization or other changes in the
Company’s capital structure or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stocks ahead of or affecting the Common Stock or the rights thereof, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding whether
of a similar character or otherwise.

 

(c)                                  Recapitalization of the Company.  Subject
to Section 6.8 (which only applies in the event of a Change in Control), if
while there are Incentive Awards outstanding, the Company shall effect any
subdivision or consolidation of Common Stock or other capital readjustment, the
payment of a stock dividend, stock split, combination of Shares,
recapitalization or other increase or reduction in the number of Shares
outstanding, without receiving compensation therefor in money, services or
property, then the number of Shares available under the Plan and the number of
Incentive Awards which may thereafter be

 

18

--------------------------------------------------------------------------------


 

exercised shall (i) in the event of an increase in the number of Shares
outstanding, be proportionately increased and the Option Price or Fair Market
Value of the Incentive Awards awarded shall be proportionately reduced; and
(ii) in the event of a reduction in the number of Shares outstanding, be
proportionately reduced, and the Option Price or Fair Market Value of the
Incentive Awards awarded shall be proportionately increased. The Board or
Committee shall take such action and whatever other action it deems appropriate,
in its discretion, so that the value of each outstanding Incentive Award to the
Grantee shall not be adversely affected by a corporate event described in this
Section 6.6(c).

 

(d)                                 Issue of Common Stock by the Company. 
Except as hereinabove expressly provided in this Section 6.6 and subject to
Section 6.8 in the event of a Change in Control, the issue by the Company of
shares of stock of any class, or securities convertible into shares of stock of
any class, for cash or property, or for labor or services, either upon direct
sale or upon the exercise of rights or warrants to subscribe therefor, or upon
any conversion of shares or obligations of the Company convertible into such
shares or other securities, shall not affect, and no adjustment by reason
thereof shall be made with respect to, the number of, or Option Price or Fair
Market Value of, any Incentive Awards then outstanding under previously granted
Incentive Awards; provided, however, in such event, outstanding Shares of
Restricted Stock shall be treated the same as outstanding unrestricted Shares of
Common Stock.

 

(e)                                  Assumption under the Plan of Outstanding
Stock Options.  Notwithstanding any other provision of the Plan, the Board or
Committee, in its discretion, may authorize the assumption and continuation
under the Plan of outstanding and unexercised stock options or other types of
stock-based incentive awards that were granted under a stock option plan (or
other type of stock incentive plan or agreement) that is or was maintained by a
corporation or other entity that was merged into, consolidated with, or whose
stock or assets were acquired by, the Company as the surviving corporation. Any
such action shall be upon such terms and conditions as the Board or Committee,
in its discretion, may deem appropriate, including provisions to preserve the
holder’s rights under the previously granted and unexercised stock option or
other stock-based incentive award; such as, for example, retaining an existing
exercise price under an outstanding stock option. Any such assumption and
continuation of any such previously granted and unexercised incentive award
shall be treated as an outstanding Incentive Award under the Plan and shall thus
count against the number of Shares reserved for issuance pursuant to
Section 1.4. In addition, any Shares issued by the Company through the
assumption or substitution of outstanding grants from an acquired company shall
reduce the Shares available for grants under Section 1.4.

 

(f)                                    Assumption of Incentive Awards by a
Successor.  Subject to the accelerated vesting and other provisions of
Section 6.8 that apply in the event of a Change in Control, in the event of a
Corporate Event (defined below), each Grantee shall be entitled to receive, in
lieu of the number of Shares subject to Incentive Awards, such shares of capital
stock or other securities or property as may be issuable or payable with respect
to or in exchange for the number of Shares which Grantee would have received had
he exercised the Incentive Award immediately prior to such Corporate Event,
together with any adjustments (including, without limitation, adjustments to the
Option Price and the number of Shares issuable on exercise of outstanding Stock
Options). For this purpose, Shares of Restricted Stock shall be treated the same
as unrestricted outstanding Shares of Common Stock. A “Corporate Event” means
any of the following: (i) a dissolution or liquidation of the Company, (ii) a
sale of all or substantially all of the Company’s assets, or (iii) a merger,
consolidation or combination involving the Company (other than a merger,
consolidation or combination (A) in which the Company is the continuing or
surviving corporation and (B) which does not result in the outstanding Shares
being converted into or exchanged for different securities, cash or other
property, or any combination thereof). The Board or Committee shall take
whatever other action it deems appropriate to preserve the rights of Grantees
holding outstanding Incentive Awards.

 

Notwithstanding the previous paragraph of this Section 6.6(f), but subject to
the accelerated vesting and other provisions of Section 6.8 that apply in the
event of a Change in Control, in the event of a Corporate Event (described in
the previous paragraph), the Board or Committee, in its discretion, shall have
the right and power to:

 

19

--------------------------------------------------------------------------------

 

(i)                                     cancel, effective immediately prior to
the occurrence of the Corporate Event, each outstanding Incentive Award (whether
or not then exercisable) and, in full consideration of such cancellation, pay to
the Grantee an amount in cash equal to the excess of (A) the value, as
determined by the Board or Committee, of the property (including cash) received
by the holders of Common Stock as a result of such Corporate Event over (B) the
exercise price of such Incentive Award, if any; provided, however, this
subsection (i) shall be inapplicable to an Incentive Award granted within six
(6) months before the occurrence of the Corporate Event if the Grantee is an
Insider and such disposition is not exempt under Rule 16b-3 (or other
rules preventing liability of the Insider under Section 16(b) of the Exchange
Act) and, in that event, the provisions hereof shall be applicable to such
Incentive Award after the expiration of six (6) months from the date of grant;
or

 

(ii)                                  provide for the exchange or substitution
of each Incentive Award outstanding immediately prior to such Corporate Event
(whether or not then exercisable) for another award with respect to the Common
Stock or other property for which such Incentive Award is exchangeable and,
incident thereto, make an equitable adjustment as determined by the Board or
Committee, in its discretion, in the Option Price or exercise price of the
Incentive Award, if any, or in the number of Shares or amount of property
(including cash) subject to the Incentive Award; or

 

(iii)                               provide for assumption of the Plan and such
outstanding Incentive Awards by the surviving entity or its parent.

 

The Board or Committee, in its discretion, shall have the authority to take
whatever action it deems to be necessary or appropriate to effectuate the
provisions of this Section 6.6(f).

 

6.7                               Termination of Employment, Death, Disability
and Retirement

 

(a)                                  Termination of Employment.  Unless
otherwise expressly provided in the Grantee’s Incentive Agreement or the Plan,
if the Grantee’s Employment is terminated for any reason other than due to his
death, Disability, Retirement or for Cause, any non-vested portion of any Stock
Option or other Incentive Award at the time of such termination shall
automatically expire and terminate and no further vesting shall occur after the
termination date. In such event, except as otherwise expressly provided in his
Incentive Agreement, the Grantee shall be entitled to exercise his rights only
with respect to the portion of the Incentive Award that was vested as of his
termination of Employment date for a period that shall end on the earlier of
(i) the expiration date set forth in the Incentive Agreement or (ii) ninety (90)
days after the date of his termination of Employment.

 

(b)                                 Termination of Employment for Cause.  Unless
otherwise expressly provided in the Grantee’s Incentive Agreement or the Plan,
in the event of the termination of a Grantee’s Employment for Cause, all vested
and non-vested Stock Options and other Incentive Awards granted to such Grantee
shall immediately expire, and shall not be exercisable to any extent, as of
12:01 a.m. (CST) on the date of such termination of Employment.

 

(c)                                  Retirement.  Unless otherwise expressly
provided in the Grantee’s Incentive Agreement or the Plan, upon the termination
of Employment due to the Grantee’s Retirement:

 

(i)                                     any non-vested portion of any
outstanding Option or other Incentive Award shall immediately terminate and no
further vesting shall occur; and

 

(ii)                                  any vested Option or other Incentive Award
shall expire on the earlier of (A) the expiration date set forth in the
Incentive Agreement for such Incentive Award; or (B) the expiration of (1) six
(6) months after the date of his termination of Employment due to Retirement

 

20

--------------------------------------------------------------------------------


 

in the case of any Incentive Award other than an Incentive Stock Option or
(2) three months after his termination date in the case of an Incentive Stock
Option.

 

(d)                                 Disability or Death.  Unless otherwise
expressly provided in the Grantee’s Incentive Agreement or the Plan, upon
termination of Employment as a result of the Grantee’s Disability or death:

 

(i)                                     any non-vested portion of any
outstanding Option or other Incentive Award shall immediately terminate upon
termination of Employment and no further vesting shall occur; and

 

(ii)                                  any vested Incentive Award shall expire on
the earlier of either (A) the expiration date set forth in the Incentive
Agreement or (B) the one year anniversary date of the Grantee’s termination of
Employment date.

 

In the case of any vested Incentive Stock Option held by an Employee following
termination of Employment, notwithstanding the definition of “Disability” in
Section 1.2, whether the Employee has incurred a “Disability” for purposes of
determining the length of the Option exercise period following termination of
Employment under this Section 6.7(d) shall be determined by reference to Code
Section 22(e)(3) to the extent required by Code Section 422(c)(6). The Committee
shall determine whether a Disability for purposes of this Section 6.7(d) has
occurred.

 

(e)                                  Continuation.  Subject to the conditions
and limitations of the Plan and applicable law and regulation in the event that
a Grantee ceases to be an Employee, Outside Director or Consultant, as
applicable, for whatever reason, the Committee and Grantee may mutually agree
with respect to any outstanding Option or other Incentive Award then held by the
Grantee (i) for an acceleration or other adjustment in any vesting schedule
applicable to the Incentive Award; (ii) for a continuation of the exercise
period following termination for a longer period than is otherwise provided
under such Incentive Award; or (iii) to any other change in the terms and
conditions of the Incentive Award. In the event of any such change to an
outstanding Incentive Award, a written amendment to the Grantee’s Incentive
Agreement shall be required.  No amendment to a Grantee’s Incentive Award shall
be made to the extent compensation payable pursuant thereto as a result of such
amendment would be considered deferred compensation subject to taxation under
Code Section 409A, unless otherwise determined by the Committee.

 

6.8                               Change in Control

 

Notwithstanding any contrary provision in the Plan, in the event of a Change in
Control (as defined below), the following actions shall automatically occur as
of the day immediately preceding the Change in Control date unless expressly
provided otherwise in the individual Grantee’s Incentive Agreement:

 

(a)                                  all of the Stock Options and Stock
Appreciation Rights then outstanding shall become 100% vested and immediately
and fully exercisable;

 

(b)                                 all of the restrictions and conditions of
any Restricted Stock Awards, Restricted Stock Units and any Other Stock-Based
Awards then outstanding shall be deemed satisfied, and the Restriction Period
with respect thereto shall be deemed to have expired, and thus each such
Incentive Award shall become free of all restrictions and fully vested; and

 

(c)                                  all of the Performance-Based Awards shall
become fully vested, deemed earned in full, and promptly paid within thirty (30)
days to the affected Grantees without regard to payment schedules and
notwithstanding that the applicable performance cycle, retention cycle or other
restrictions and conditions have not been completed or satisfied.

 

For all purposes of this Plan, a “Change in Control” of the Company means the
occurrence of any one or more of the following events:

 

21

--------------------------------------------------------------------------------


 

(a)                                  The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act
(a “Person”)) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of fifty percent (50%) or more of either
(i) the then outstanding shares of common stock of the Company (the “Outstanding
Company Stock”) or (ii) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company or any Subsidiary, (ii) any acquisition by
the Company or any Subsidiary or by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (iii) any
acquisition by any corporation pursuant to a reorganization, merger,
consolidation or similar business combination involving the Company (a
“Merger”), if, following such Merger, the conditions described in
Section 6.8(c) (below) are satisfied;

 

(b)                                 Individuals who, as of the Effective Date,
constitute the Board of Directors of the Company (the “Incumbent Board”) cease
for any reason to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Effective
Date whose election, or nomination for election by the Company’s shareholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, provided that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board shall
not be considered a member of the Incumbent Board;

 

(c)                                  Approval by the shareholders of the Company
of a Merger, unless immediately following such Merger, (i) the holders of the
Outstanding Company Voting Securities immediately prior to Merger beneficially
own, directly or indirectly, more than 50% of the common stock of the
corporation resulting from such Merger (or its parent corporation) in
substantially the same proportions as their ownership of Outstanding Company
Voting Securities immediately prior to such Merger and (ii) at least a majority
of the members of the board of directors of the corporation resulting from such
Merger (or its parent corporation) were members of the Incumbent Board at the
time of the execution of the initial agreement providing for such Merger;

 

(d)                                 The sale or other disposition of all or
substantially all of the assets of the Company, unless immediately following
such sale or other disposition, (i) the holders of the Outstanding Company
Voting Securities immediately prior to the consummation of such sale or other
disposition beneficially own, directly or indirectly, more than 50% of the
common stock of the corporation acquiring such assets in substantially the same
proportions as their ownership of Outstanding Company Voting Securities
immediately prior to the consummation of such sale or disposition, and (ii) at
least a majority of the members of the board of directors of such corporation
(or its parent corporation) were members of the Incumbent Board at the time of
execution of the initial agreement or action of the Board providing for such
sale or other disposition of assets of the Company; or

 

(e)                                  The adoption of any plan or proposal for
the liquidation or dissolution of the Company.

 

Notwithstanding the occurrence of any of the foregoing events set out in this
Section 6.8 which would otherwise result in a Change in Control, the Board may
determine in its discretion, if it deems it to be in the best interest of the
Company, that an event or events otherwise constituting or reasonably leading to
a Change in Control shall not be deemed a Change in Control hereunder. Such
determination shall be effective only if it is made by the Board (i) prior to
the occurrence of an event that otherwise would be, or reasonably lead to, a
Change in Control, or (ii) after such event only if made by the Board a majority
of which is composed of directors who were members of the Board immediately
prior to the event that otherwise would be, or reasonably lead to, a Change in
Control.

 

Notwithstanding the foregoing provisions of this Section 6.8, to the extent that
any payment or acceleration hereunder is subject to Code Section 409A for
deferred compensation, then the term Change in Control hereunder shall be
construed to have the meaning as set forth in Code Section 409A(2)(A)(v), but
only to the extent

 

22

--------------------------------------------------------------------------------


 

inconsistent with the foregoing provisions of the Change in Control definition
(above) as determined by the Committee.

 

6.9                               Exchange of Incentive Awards

 

The Committee may, in its discretion, permit any Grantee to surrender
outstanding Incentive Awards in order to exercise or realize his rights under
other Incentive Awards or in exchange for the grant of new Incentive Awards, or
require holders of Incentive Awards to surrender outstanding Incentive Awards
(or comparable rights under other plans or arrangements) as a condition
precedent to the grant of new Incentive Awards.  No exchange of Incentive Awards
shall be made under this Section 6.9 if such surrender causes any Incentive
Award to provide for the deferral of compensation in a manner that is subject to
taxation under Code Section 409A unless otherwise determined by the Committee.

 

6.10                        Financing

 

Subject to the requirements of the Sarbanes-Oxley Act of 2002, the Company may
extend and maintain, or arrange for and guarantee, the extension and maintenance
of financing to any Grantee to purchase Shares pursuant to exercise of an
Incentive Award upon such terms as are approved by the Committee in its
discretion.

 

SECTION 7.

 

GENERAL

 

7.1                               Effective Date and Grant Period

 

The Plan shall be subject to the approval of the shareholders of the Company
within twelve (12) months after the Effective Date.  Incentive Awards may be
granted under the Plan at any time prior to receipt of such shareholder
approval; provided, however, if the requisite shareholder approval is not
obtained within such 12-month period, any Incentive Awards granted hereunder
shall automatically become null and void and of no force or effect. 
Notwithstanding the foregoing, any Incentive Award that is intended to satisfy
the Performance-Based Exception shall not be granted until the terms of the Plan
are disclosed to, and approved by, shareholders of the Company in accordance
with the requirements of the Performance-Based Exception.

 

7.2                               Funding and Liability of Company

 

No provision of the Plan shall require the Company, for the purpose of
satisfying any obligations under the Plan, to purchase assets or place any
assets in a trust or other entity to which contributions are made, or otherwise
to segregate any assets. In addition, the Company shall not be required to
maintain separate bank accounts, books, records or other evidence of the
existence of a segregated or separately maintained or administered fund for
purposes of the Plan. Although bookkeeping accounts may be established with
respect to Grantees who are entitled to cash, Common Stock or rights thereto
under the Plan, any such accounts shall be used merely as a bookkeeping
convenience. The Company shall not be required to segregate any assets that may
at any time be represented by cash, Common Stock or rights thereto. The Plan
shall not be construed as providing for such segregation, nor shall the Company,
the Board or the Committee be deemed to be a trustee of any cash, Common Stock
or rights thereto. Any liability or obligation of the Company to any Grantee
with respect to an Incentive Award shall be based solely upon any contractual
obligations that may be created by this Plan and any Incentive Agreement, and no
such liability or obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company.  The Company, Board,
and Committee shall not be required to give any security or bond for the
performance of any obligation that may be created by the Plan.

 

7.3                               Withholding Taxes

 

(a)                                  Tax Withholding.  The Company shall have
the power and the right to deduct or withhold, or require a Grantee to remit to
the Company, an amount sufficient to satisfy federal, state, and

 

23

--------------------------------------------------------------------------------


 

local taxes, domestic or foreign, required by law or regulation to be withheld
with respect to any taxable event arising as a result of the Plan or an
Incentive Award hereunder. Upon the lapse of restrictions on Restricted Stock,
the Committee, in its discretion, may elect to satisfy the tax withholding
requirement, in whole or in part, by having the Company withhold Shares having a
Fair Market Value on the date the tax is to be determined equal to the minimum
withholding taxes which could be imposed on the transaction as determined by the
Committee.

 

(b)                                 Share Withholding.  With respect to tax
withholding required upon the exercise of Stock Options or SARs, upon the lapse
of restrictions on Restricted Stock, or upon any other taxable event arising as
a result of any Incentive Awards, Grantees may elect, subject to the approval of
the Committee in its discretion, to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum withholding
taxes which could be imposed on the transaction as determined by the Committee.
All such elections shall be made in writing, signed by the Grantee, and shall be
subject to any restrictions or limitations that the Committee, in its
discretion, deems appropriate.

 

(c)                                  Incentive Stock Options.  With respect to
Shares received by a Grantee pursuant to the exercise of an Incentive Stock
Option, if such Grantee disposes of any such Shares within (i) two years from
the date of grant of such Option or (ii) one year after the transfer of such
shares to the Grantee, the Company shall have the right to withhold from any
salary, wages or other compensation payable by the Company to the Grantee an
amount sufficient to satisfy the minimum withholding taxes which could be
imposed with respect to such disqualifying disposition.

 

(d)                                 Loans.  To the extent permitted by the
Sarbanes-Oxley Act of 2002 or other applicable law, the Committee may provide
for loans, on either a short term or demand basis, from the Company to a Grantee
who is an Employee or Consultant to permit the payment of taxes required by law.

 

7.4                               No Guarantee of Tax Consequences

 

Neither the Company nor the Committee makes any commitment or guarantee that any
federal, state, local or foreign tax treatment will apply or be available to any
person participating or eligible to participate hereunder.

 

7.5                               Designation of Beneficiary by Participant

 

Each Grantee may, from time to time, name any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in case of his death before he receives any or all of such benefit.
Each such designation shall revoke all prior designations by the same Grantee,
shall be in a form prescribed by the Committee, and will be effective only when
filed by the Grantee in writing with the Committee (or its delegate), and
received and accepted during the Grantee’s lifetime.  In the absence of any such
designation, benefits remaining unpaid at the Grantee’s death shall be paid to
the Grantee’s estate.

 

7.6                               Deferrals

 

The Committee shall not permit a Grantee to defer such Grantee’s receipt of the
payment of cash or the delivery of Shares under the terms of his Incentive
Agreement that would otherwise be due and payable by virtue of the lapse or
waiver of restrictions with respect to Restricted Stock or another form of
Incentive Award, or the satisfaction of any requirements or goals with respect
to any Incentive Awards.

 

7.7                               Amendment and Termination

 

The Board shall have the power and authority to terminate or amend the Plan at
any time; provided, however, the Board shall not, without the approval of the
shareholders of the Company within the time period required by applicable law:

 

24

--------------------------------------------------------------------------------


 

(a)                                  except as provided in Section 6.6, increase
the maximum number of Shares which may be issued under the Plan pursuant to
Section 1.4;

 

(b)                                 amend the requirements as to the class of
Employees eligible to purchase Common Stock under the Plan;

 

(c)                                  extend the term of the Plan; or,

 

(d)                                 if the Company is a Publicly Held
Corporation (i) increase the maximum limits on Incentive Awards to Covered
Employees as set for compliance with the Performance-Based Exception or
(ii) decrease the authority granted to the Committee under the Plan in
contravention of Rule 16b-3 under the Exchange Act to the extent Section 16 of
the Exchange Act is applicable to the Company.

 

No termination, amendment, or modification of the Plan shall adversely affect in
any material way any outstanding Incentive Award previously granted to a Grantee
under the Plan, without the written consent of such Grantee or other designated
holder of such Incentive Award.

 

In addition, to the extent that the Committee determines that (a) the listing
for qualification requirements of any national securities exchange or quotation
system on which the Company’s Common Stock is then listed or quoted, if
applicable, or (b) the Code (or regulations promulgated thereunder), require
shareholder approval in order to maintain compliance with such listing
requirements or to maintain any favorable tax advantages or qualifications, then
the Plan shall not be amended in such respect without approval of the Company’s
shareholders.

 

7.8                               Requirements of Law

 

(a)                                  Governmental Entities and Securities
Exchanges.  The granting of Incentive Awards and the issuance of Shares under
the Plan shall be subject to all applicable laws, rules, and regulations, and to
such approvals by any governmental agencies or national securities exchanges as
may be required. Certificates evidencing Shares delivered under the Plan (to the
extent that such shares are so evidenced) may be subject to such stop transfer
orders and other restrictions as the Committee may deem advisable under the
rules and regulations of the Securities and Exchange Commission, any securities
exchange or transaction reporting system upon which the Common Stock is then
listed or to which it is admitted for quotation, and any applicable federal or
state securities law or regulation. The Committee may cause a legend or legends
to be placed upon such certificates (if any) to make appropriate reference to
such restrictions.

 

The Company shall not be required to sell or issue any Shares under any
Incentive Award if the sale or issuance of such Shares would constitute a
violation by the Grantee or any other individual exercising the Incentive Award,
or the Company, of any provision of any law or regulation of any governmental
authority, including without limitation, any federal or state securities law or
regulation.  If at any time the Company shall determine, in its discretion, that
the listing, registration or qualification of any Shares subject to an Incentive
Award upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issuance or
purchase of Shares hereunder, no Shares may be issued or sold to the Grantee or
any other individual pursuant to an Incentive Award unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Incentive
Award.  The Company shall not be obligated to take any affirmative action in
order to cause the exercise of an Incentive Award or the issuance of Shares
pursuant to the Plan to comply with any law or regulation of any governmental
authority.  As to any jurisdiction that expressly imposes the requirement that
an Incentive Award shall not be exercisable until the Shares covered thereby are
registered or are exempt from registration, the exercise of such Incentive Award
(under circumstances in which the laws of such jurisdiction apply) shall be
deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

 

25

--------------------------------------------------------------------------------


 

(b)                                 Securities Act Rule 701.  If no class of the
Company’s securities is registered under Section 12 of the Exchange Act, then
unless otherwise determined by the Committee, grants of Incentive Awards to
“Rule 701 Grantees” (as defined below) and issuances of the underlying shares of
Common Stock, if any, on the exercise or conversion of such Incentive Awards are
intended to comply with all applicable conditions of Securities Act Rule 701
(“Rule 701”), including, without limitation, the restrictions as to the amount
of securities that may be offered and sold in reliance on Rule 701, so as to
qualify for an exemption from the registration requirements of the Securities
Act. Any ambiguities or inconsistencies in the construction of an Incentive
Award or the Plan shall be interpreted to give effect to such intention. In
accordance with Rule 701, each Grantee shall receive a copy of the Plan on or
before the date an Incentive Award is granted to him, as well as the additional
disclosure required by Rule 701 (e) if the aggregate sales price or amount of
securities sold during any consecutive 12-month period exceeds $5,000,000 as
determined under Rule 701(e). If Rule 701 (or any successor provision) is
amended to eliminate or otherwise modify any of the requirements specified in
Rule 701, then the provisions of this Section 7.8(b) shall be interpreted and
construed in accordance with Rule 701 as so amended. For purposes of this
Section 7.8(b), as determined in accordance with Rule 701, “Rule 701 Grantees”
shall mean any Grantee other than a director of the Company, the Company’s
chairman, CEO, President, chief financial officer, controller and any vice
president of the Company, and any other key employee of the Company who
generally has access to financial and other business related information and
possesses sufficient sophistication to understand and evaluate such information.

 

7.9                               Rule 16b-3 Securities Law Compliance for
Insiders

 

If the Company is a Publicly Held Corporation, transactions under the Plan with
respect to Insiders are intended to comply with all applicable conditions of
Rule 16b-3 under the Exchange Act to the extent Section 16 of the Exchange Act
is applicable to the Company.  Any ambiguities or inconsistencies in the
construction of an Incentive Award or the Plan shall be interpreted to give
effect to such intention, and to the extent any provision of the Plan or action
by the Committee fails to so comply, it shall be deemed null and void to the
extent permitted by law and deemed advisable by the Committee in its discretion.

 

7.10                        Compliance with Code Section 162(m) for Publicly
Held Corporation

 

If the Company is a Publicly Held Corporation, unless otherwise determined by
the Committee with respect to any particular Incentive Award, it is intended
that the Plan shall comply fully with the applicable requirements so that any
Incentive Awards subject to Section 162(m) that are granted to Covered Employees
shall qualify for the Performance-Based Exception, except for grants of
Nonstatutory Stock Options with an Option Price set at less than the Fair Market
Value of a Share on the date of grant. If any provision of the Plan or an
Incentive Agreement would disqualify the Plan or would not otherwise permit the
Plan or Incentive Award to comply with the Performance-Based Exception as so
intended, such provision shall be construed or deemed to be amended to conform
to the requirements of the Performance-Based Exception to the extent permitted
by applicable law and deemed advisable by the Committee; provided, however, no
such construction or amendment shall have an adverse effect on the prior grant
of an Incentive Award or the economic value to a Grantee of any outstanding
Incentive Award.

 

7.11                        Compliance with Code Section 409A

 

It is intended that Incentive Awards granted under the Plan shall be exempt
from, or in compliance with, Code Section 409A, unless otherwise determined by
the Committee at the time of grant.  In that respect, the Board reserves the
right to amend the Plan, and the Committee reserves the right to amend any
outstanding Incentive Agreement, to the extent deemed necessary either to exempt
such Incentive Award from Section 409A or to comply with the requirements of
Section 409A, as applicable.  Further, Grantees who are “Specified Employees”
(as defined under Section 409A), shall be required to delay payment of an
Incentive Award for six (6) months after separation from service, but only to
the extent such Incentive Award is governed by Section 409A and such delay is
required thereunder.

 

26

--------------------------------------------------------------------------------


 

7.12                        Notices

 

(a)                                  Notice From Insiders to Secretary of Change
in Beneficial Ownership.  To the extent Section 16 of the Exchange Act is
applicable to the Company, at least two business days prior to the date of a
change in beneficial ownership of the Common Stock issued or delivered pursuant
to this Plan, an Insider should report to the Secretary of the Company any such
change to the beneficial ownership of Common Stock that is required to be
reported with respect to such Insider under Rule 16(a)-3 promulgated pursuant to
the Exchange Act.

 

(b)                                 Notice to Insiders and Securities and
Exchange Commission.  To the extent applicable, the Company shall provide notice
to any Insider, as well as to the Securities and Exchange Commission, of any
“blackout period,” as defined in Section 306(a)(4) of the Sarbanes-Oxley Act of
2002, in any case in which Insider is subject to the requirements of Section 304
of said Act in connection with such “blackout period.”

 

7.13                        Pre-Clearance Agreement with Brokers

 

Notwithstanding anything in the Plan to the contrary, no Shares issued pursuant
to the Plan will be delivered to a broker or dealer that receives such Shares
for the account of an Insider unless and until the broker or dealer enters into
a written agreement with the Company whereby such broker or dealer agrees to
report immediately to the Secretary of the Company (or other designated person)
a change in the beneficial ownership of such Shares.

 

7.14                        Successors to Company

 

All obligations of the Company under the Plan with respect to Incentive Awards
granted hereunder shall be binding on any successor to the Company, whether the
existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.

 

7.15                       Miscellaneous Provisions

 

(a)                                  No Employee, Consultant, Outside Director,
or other person shall have any claim or right to be granted an Incentive Award
under the Plan. Neither the Plan, nor any action taken hereunder, shall be
construed as giving any Employee, Consultant, or Outside Director any right to
be retained in the Employment or other service of the Company or any Parent or
Subsidiary.

 

(b)                                 The expenses of the Plan shall be borne by
the Company.

 

(c)                                  By accepting any Incentive Award, each
Grantee and each person claiming by or through him shall be deemed to have
indicated his acceptance of the Plan.

 

(d)                                 The proceeds received from the sale of
Common Stock pursuant to the Plan shall be used for general corporate purposes
of the Company.

 

7.16                        Severability

 

In the event that any provision of this Plan shall be held illegal, invalid or
unenforceable for any reason, such provision shall be fully severable, but shall
not affect the remaining provisions of the Plan, and the Plan shall be construed
and enforced as if the illegal, invalid, or unenforceable provision was not
included herein.

 

27

--------------------------------------------------------------------------------


 

7.17                        Gender, Tense and Headings

 

Whenever the context so requires, words of the masculine gender used herein
shall include the feminine and neuter, and words used in the singular shall
include the plural. Section headings as used herein are inserted solely for
convenience and reference and constitute no part of the interpretation or
construction of the Plan.

 

7.18                        Governing Law

 

The Plan shall be interpreted, construed and constructed in accordance with the
laws of the state of Texas without regard to its conflicts of law provisions,
except as may be superseded by applicable laws of the United States.

 

[Signature page follows]

 

28

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Plan to be duly executed in its
name and on its behalf by its duly authorized officer, effective as of the
Effective Date.

 

 

 

GLOBAL GEOPHYSICAL SERVICES, INC.

 

 

 

 

 

By:

/s/ Richard A. Degner

 

 

Richard A. Degner

 

 

President and Chief Executive Officer

 

29

--------------------------------------------------------------------------------
